DETAILED ACTION
Applicant amended claims 1-3, 6-7, 10-12, 15, and 20 in the amendment dated 12/13/2021.
Claims 1-18 and 20-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez de Langarica (US 2017/0332276) (Hereafter referred as Gonzalez) in view of Sparks (US 2010/0030914 A1).

receiving, by a proxy SIP node in the telecommunication network, an SIP request for requesting a service in the telecommunication network (i.e., a node of the network which receives a request related to one of the services first determines whether an overload with respect to the service is present or not. The request may be an SIP request for establishing a session of the service, e.g., an SIP INVITE request, Paragraph 22); forwarding, by the proxy SIP node, the SIP request to a service SIP node in said telecommunication network (i.e., In the case of absence of an overload with respect to the service, the node may forward the request for further processing, e.g., by a corresponding application server. Accordingly, the node may act as a proxy node for requests relating to the services, Paragraph 22;  The P-CSCF 100 of FIG. 1 acts as a common proxy node… These proxy node functionalities involve forwarding SIP requests from service clients implemented at the UE 10 towards the IMS CN 110 and forwarding SIP responses to these SIP requests from the IMS CN 110 to the service clients, Paragraph 25); receiving, by the proxy SIP node, from the service SIP node, a Service Failure Response message, Service Failure Response message comprising an indication that the service SIP node cannot fulfil the SIP request due to an overload situation at the service SIP node (i.e., In the case of presence of an overload with respect to the service…, Paragraph 22; The throttling mechanism 105 operates by detecting overload situations in a service specific manner and also sending failure responses for such overload situations in a service specific manner, Paragraph 26).
restricting, by the proxy SIP node, future SIP traffic to the service SIP node based on the received Server Failure Response message, restricting the future SIP traffic including preventing at least one message from being transmitted, by the proxy SIP node to the service SIP node (i.e.,  SIP AS A 102 may determine that it is congested and generate 503 Service_Unavailable message 400 indicating source address AS A.sub.1 300 and send it to SIP proxy 100, Paragraph 54;  In response to receiving 503 Service_Unavailable message 400 indicating a congestion or failure of A.sub.1 300, SIP Proxy 100 may cease directing the 15% of application traffic previously allocated to AS A.sub.1 300 and re-distribute it among the remaining network servers…, Paragraph 55; Figure 1C, Paragraph 19) in order to provide improved methods for throttling traffic received by/sent to an IP network (Paragraph 22).  Therefore, based on [Primary Reference] in view of [Secondary Reference], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sparks with the system of Gonzalez in order to provide improved methods for throttling traffic received by/sent to an IP network.
	

With regards to Claim 2, Gonzalez teaches transmitting, by the proxy SIP node, triggered by the received Server Failure Response message, to a SIP node from which the proxy SIP node initially received the SIP request, a further Server Failure Response message, wherein the further Server Failure Response message does not comprise the indication that the service SIP node cannot fulfil the SIP request due to an overload situation at the service SIP node (i.e., SIP OK Response  104, Paragraph 28; Figure 1).

With regards to Claim 3, Gonzalez teaches wherein the received Service Failure Response message, by the proxy SIP node, comprises an indication of a level of the overload situation at the service SIP node, and wherein the restricting comprises: restricting, by the proxy SIP node an amount of the future SIP traffic to the service SIP node based on the indication of the level of the overload situation (i.e., a throttling mechanism for control plane traffic associated with establishing sessions of the services is implemented in a service aware manner…, Paragraph 22).

With regards to Claim 4, Gonzalez teaches wherein the received Service Failure Response message is a 503 Service Unavailable message (i.e., When the window is full, the proxy node does not forward the SIP request to the IMS CN but responds to it with an SIP failure response with response code 503 (Service Unavailable), Paragraph 5).

With regards to Claim 5, Gonzalez teaches wherein the SIP request is a SIP invite message for requesting a call to be established between two User Equipment, UE, in the telecommunication network (i.e., processes of FIG. 2 involve the UE 10, the P-CSCF 100, an S-CSCF (Serving Call State Control Function) 100', the first application server 120, which in the 

With regards to Claim 6, Gonzalez teaches a method of handling an overload situation of a Session Initiation Protocol, SIP, node in a telecommunication network, wherein the method comprises: receiving, by a service SIP node in the telecommunication network, from a proxy SIP node in the telecommunication network, an SIP request for requesting a service in the telecommunication network (i.e., a node of the network which receives a request related to one of the services first determines whether an overload with respect to the service is present or not. The request may be an SIP request for establishing a session of the service, e.g., an SIP INVITE request, Paragraph 22); detecting, by the service SIP node, an overload situation at the service SIP node (i.e., In the case of presence of an overload with respect to the service…, Paragraph 22; The throttling mechanism 105 operates by detecting overload situations in a service specific manner and also sending failure responses for such overload situations in a service specific manner, Paragraph 26); and transmitting, by the service SIP node, to the proxy SIP node, a Server Failure Response message, wherein the Service Failure Response message comprising an indication that the service node cannot fulfil the SIP request due to an overload situation at the service SIP node (i.e., In the case of presence of an overload with respect to the service…, Paragraph 22; The throttling mechanism 105 operates by detecting overload situations in a service specific manner and also sending failure responses for such overload situations in a service specific manner, Paragraph 26).
However, Gonzalez does not explicitly disclose the Service Failure Response Message triggering the proxy SIP node to restrict future SIP traffic to the service SIP node including preventing at least one message from being transmitted, by the proxy SIP node, to the service SIP node.  Sparks does teach the Service Failure Response Message triggering the proxy SIP node to restrict future SIP traffic to the service SIP node including preventing at least one message from being transmitted, by the proxy SIP node, to the service SIP node (i.e.,  SIP AS A 102 may determine that it is congested and generate 503 Service_Unavailable message 400 indicating source address AS A.sub.1 300 and send it to SIP proxy 100, Paragraph 54;  In response to receiving 503 Service_Unavailable message 400 indicating a congestion or failure of A.sub.1 300, SIP Proxy 100 may cease directing the 15% of application traffic previously allocated to AS A.sub.1 300 and re-distribute it among the remaining network servers…, Paragraph 55; Figure 1C, Paragraph 19) in order to provide improved methods for throttling traffic received by/sent to an IP network (Paragraph 22).  Therefore, based on [Primary Reference] in view of [Secondary Reference], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sparks with the system of Gonzalez in order to provide improved methods for throttling traffic received by/sent to an IP network.

With regards to Claim 7, Gonzalez teaches wherein the transmitted received Server Failure Response message, by the service SIP node, comprises an indication of a level of the overload situation at the service SIP node (i.e., the failure message 102 indicates the service to which the SIP request 101 relates. Further, the failure message 102 indicates a Retry-After time window, Paragraph 27; Figure 1).

With regards to Claim 8, Gonzalez teaches wherein the transmitted Server Failure Response message is a 503 Service Unavailable message (i.e., When the window is full, the proxy node does not forward the SIP request to the IMS CN but responds to it with an SIP failure response with response code 503 (Service Unavailable), Paragraph 5).

With regards to Claim 9, Gonzalez teaches wherein the SIP request is a SIP invite message for requesting a call to be established between two User Equipment, UE, in the telecommunication network (i.e., processes of FIG. 2 involve the UE 10, the P-CSCF 100, an S-CSCF (Serving Call State Control Function) 100', the first application server 120, which in the illustrated example is assumed to be a MMTel application server (MTAS), the second application server 130, which in the illustrated example is assumed to be a messaging application server (MAS) providing a chat service…, Paragraph 29; Figure 2).

The limitations of Claim 10 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

The limitations of Claim 12 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 21 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 1, 2022